DETAILED ACTION

1. This communication is in response to the application filed on 11/20/2019.  The present application is being examined under the AIA  first to invent provisions. 
 
  2. Status of the claims:    
        Claims 1-20 are pending.
 
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 
           ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated 
           by the manner in which the invention was made. 

4. Claims 1 , 6-7, 11, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gautam et al. (hereinafter “Gautam”) (US 9,501,585 B1)  in  view of  ELIAS et al. (hereinafter “ELIAS”) (US 2013/0124965 A1). 
 
Regarding claim 1,Gautam discloses a tangible processor-readable storage device including instructions executable by one or more processors ( a non-transitory computer readable medium having instruction for executing program code by a processor (Gautam; column 17, lines 53-57; column 18, lines 1-8)) for: 
      providing a first User Interface (UI) control for accepting an input query (  UE 101 having user rules and formulas being used by a user entering  search questions (UE 101 having user rule and formulas  is equated to an interface control) (Gautam; column 7, lines 39-56;column 8, lines 37-47)); 
retrieving content in accordance with the input query, resulting in retrieved content (receiving reports of search results from a user query  that is based on rule and formulas defined by the user (Gautam; column 8,lines 44-47)); displaying the retrieved content in one or more UI cards showing plural visualizations based on the retrieved content (based on user’s report selections of data , sale reports of different branches of an enterprise being presented  via UE 101 to the user as pie charts (Gautam; column 8, lines 57-65 )), including a first visualization and a second visualization ( a cube  view of a report  and a slice of the cube view of the report being displayed  (Gautam; column 7,lines 25-32)), wherein the first visualization is characterized by plural data dimensions ( a view of the report being a multi-dimensional database structure view (Gautam;  column 7, lines 29-32 )), and wherein the second visualization is characterized by a filtered version of the plural data dimensions ( a  sub-view being produced by picking special values of the multi-dimensional database structure  ( picking special values is equated to filtering) (Gautam; column 7,lines 33-38)). 
 
          Gautam  does not disclose providing a second UI control suitable to enable a user to rate a usefulness of one or more of the first visualization or the second visualization.       

          ELIAS  discloses providing a second UI control suitable to enable a user to rate a usefulness of one or more of the first visualization or the second visualization ( a user providing rating for a visualization type as being of high importance among a plurality of visualization types where the user using an inputting screen for selecting the visualization type ( by providing the rating for a visualization type of high importance the user is able to provide a useful rate for the visualization type)  ( the inputting screen for selecting is the second UI control) (ELIAS, [0036]-[0037])).   

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate ELIAS’s teachings with Gautam’s teachings. One skilled in the art would be motivated to combine them in order to select the proper visualization type among a plurality of visualization types by using a inputting screen where the visualization type can be rated for its high importance.     

further including providing a fourth UI control for facilitating enabling a user to provide an annotation associated with the first UI card (  a notification module disclosed  is making a user able to provide a notification via a IU ( the notification module is the fourth  UI control )(Gautam ( column 17, lines 25-33)).     
 
Regarding claim 7, Gautam and ELIAS disclose the storage device of claim 3, further including providing a fifth UI control for facilitating enabling a first user to share the first visualization and the second visualization, comprising displayed content, with one or more additional users the software application (   a user builds a business intelligence solution and publishes it to multiple other customers using business intelligence platform 200  (Gautam ( column 17, lines 1-8)).     

Regarding claim 11, claim 11 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 16, claim 16 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 17, claim 17 is substantially similar to claim 7, thus the same rationale applies. 

Regarding claim 20, Gautam discloses an apparatus comprising: one or more processors; and logic encoded in one or more tangible media for execution by the one or more processors and when executed operable ( a non-transitory computer readable medium having instruction for executing program code  by a processor (Gautam ( column 17, lines 53-57; column 18, lines 1-8)); in addition, claim 20 is substantially similar to claim 1, thus the same rationale applies.   

Gautam in  view of  ELIAS as applied to claims 1 , 6-7, 11, 16-17, and 20,  above, and further in view of Ramanathan et al. (hereinafter “Ramanathan”) (US 2015/0378564 A1).    

Regarding claim 2, Gautam and ELIAS disclose the storage device of claim 1.

          Gautam  in view of ELIAS do not disclose wherein the second UI control is adapted to facilitate enabling a user to dismiss the first visualization, such that a first UI card that includes the first visualization is removed from a UI display screen in which it was displayed.  

          Ramanathan discloses wherein the second UI control is adapted to facilitate enabling a user to dismiss the first visualization (a UI control is adapted to allow a user to navigate  from a first display to a second display  ( by enabling a user to navigate from a first display to a second display the first display is also dismissed) ( Ramanathan,[0074]-[0075])), such that a first UI card that includes the first visualization is removed from a UI display screen in which it was displayed ( a higher level Rhonda Germany being removed from a UI display screen (the higher level Rhonda Germany is equated to the first visualization) ( Ramanathan,[0135])).     

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Ramanathan’s teachings with Gautam’s teachings in view of ELIAS’s teachings. One skilled in the art would be motivated to combine them in order to replace efficiently a visualization by a new one by using the UI control that is adapted to navigate from a first visualization to another visualization.      

Regarding claim 3, Gautam and ELIAS disclose the storage device of claim 2.

          Gautam  in view of ELIAS do not disclose further including: detecting when the second UI control is used for dismissing the first visualization; and augmenting context information usable by a software application to facilitate estimating a usefulness of the first UI card based on the dismissing of the first visualization.

          Ramanathan discloses  further including: detecting when the second UI control is used for dismissing the first visualization ( a UI control being adapted to trigger navigation to a different node that will navigate from a first display to another display (triggering of the navigation feature is equated to detecting the navigation from a display to another one)  ( Ramanathan,[0075])); and augmenting context information usable by a software application to facilitate estimating a usefulness of the first UI card based on the dismissing of the first visualization (software being used to facilitating information visualization that help a user navigating and viewing visualizations  using preserving context and views of the visualizations where the navigation is navigation from one visualization to another one (preserving context and views of the visualizations are equated to augmenting context information) ( Ramanathan,[0014)).  

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Ramanathan’s teachings with Gautam’s teachings in view of ELIAS’s teachings. One skilled in the art would be motivated to combine them in order to replace efficiently a visualization from a UI display screen by a new one by using the navigation software that facilitates navigating from a first visualization to another one.      

Regarding claim 12, claim 12 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 13, claim 13 is substantially similar to claim 3, thus the same rationale applies. 

4b. Claims 4  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gautam, in  view of  ELIAS, in view of Ramanathan as applied to claims 1-3, 6-7, 11-13, 16-17, and 20,  above, and further in view of NEMER et al. (hereinafter “NEMER”) (US 2014/0280071 A1).      



        Gautam in view of   ELIAS and  in view of  Ramanathan do not disclose further including:   collecting visualization dismissal information and selection information from plural users of the software application or instances thereof; and using the dismissal information and selection information to affect subsequently displayed retrieved content representing query search results.    

         NEMER discloses further including:   collecting visualization dismissal information ( retrieving removed content from previous display ( removed content is equated to dismissal information) ( NEMER,[0003]))and selection information from plural users of the software application or instances thereof (  other selections of the interested content from other devices used by other users  (using a web search  as a software performing the search)( NEMER,[0048]) devices 160-A, 160-B… used by other users are disclosed in fig. 1); and using the dismissal information and selection information to affect subsequently displayed retrieved content representing query search results (subsequently updating a region of a search result content where the content is based on a update without the removed information from the previous display and  with selected search information obtained from other devices users by other users ( NEMER,[0063])).       
 
         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate NEMER’s teachings with Gautam’s teachings in view of ELIAS’s teachings and in view of Ramanathan’s teachings. One skilled in the art would be motivated to combine them in order to update efficiently a visualization by a new one by taking into account what information in the previous display should be removed and by taking into account what information about other users using the software for selecting the content of the visualization.      

Regarding claim 14, claim 14 is substantially similar to claim 4, thus the same rationale applies. 

Gautam, in  view of  ELIAS, in view of Ramanathan as applied to claims 1-3, 6-7, 11-13, 16-17, and 20,  above, and further in view of Zaner et al. (hereinafter “Zaner”) (US 2006/0168544 A1).      

Regarding claim 5, Gautam,  ELIAS, and Ramanathan disclose the storage device of claim 3.

         Gautam in view of   ELIAS and in view of Ramanathan do not disclose further including providing a third UI control for enabling flipping of the first UI card.  

          Zaner discloses further including providing a third UI control for enabling flipping of the first UI card ( using a graphical user interface a card being flipped over   (Zaner, [0045])).   

         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Zaner’s teachings with Gautam’s teachings in view of ELIAS’s teachings and in view of Ramanathan’s teachings. One skilled in the art would be motivated to combine them in order to see the reverse side of a virtual calling card by flipping the virtual calling card over by doing so the rear side of the virtual calling card can be viewed.      

Regarding claim 15, claim 15 is substantially similar to claim 5, thus the same rationale applies. 


4c. Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gautam in  view of  ELIAS as applied to claims 1 , 6-7, 11, 16-17, and 20,  above, and further in view of Xu et al. (hereinafter “Xu”) (US 2015/0215243 A1).     

Regarding claim 8, Gautam and ELIAS disclose the storage device of claim 7.

          Gautam in view of ELIAS do not disclose wherein the one or more additional users of the software application represent one or more surrounding or nearby users of instances of the software application, wherein the one or more additional users are within communication range of the first user, wherein the communication range is determined by a range of Wi-Fi or Bluetooth used by a first communication device of the first user.   

          Xu discloses  wherein the one or more additional users of the software application represent one or more surrounding or nearby users of instances of the software application (  one or more users being associated as nearby users with a software collaboration application (Xu, [0048])), wherein the one or more additional users are within communication range of the first user ( one or more nearby users being associated with a user participating in a collaborating activities (Xu, [0048])), wherein the communication range is determined by a range of Wi-Fi or Bluetooth used by a first communication device of the first user ( the nearby users are users in a Bluetooth range (Xu, [0048])).    
 
         It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Xu’s teachings with Gautam’s teachings in view of ELIAS’s teachings. One skilled in the art would be motivated to combine them in order to interact in a collaborative application with users when they reach Bluetooth range.     

Regarding claim 18, claim 18 is substantially similar to claim 8, thus the same rationale applies.


4d. Claims  9 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over Gautam, in  view of  ELIAS,  in view of Xu as applied to claims 1 , 6-8, 11, 16-18, and 20,  above, and further in view of Smith  (US 2012/0240220  A1).      

Regarding claim 9, Gautam, ELIAS, and Xu disclose the storage device of claim 8.

         Gautam in view of  ELIAS and  in view of  Xu do not  disclose further including selectively filtering content that is shared with the surrounding or nearby users in accordance with one or more data access permissions associated with the one or more surrounding users.  

          Smith discloses  further including selectively filtering content that is shared with the surrounding or nearby users in accordance with one or more data access permissions associated with the one or more surrounding users ( permissions to access data is giving to users in the proximity of a device (Smith, [0014])). 

            It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate Smith’s teachings with Gautam’s teachings in view of ELIAS’s teachings and in view of Xu’s teachings. One skilled in the art would be motivated to combine them in order to increase the security of controlling the access of data by only giving access to users in the proximity of the device having the data.     

Regarding claim 19, claim 19 is substantially similar to claim 9, thus the same rationale applies. 

4e. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gautam, in  view of  ELIAS, in view of Ramanathan as applied to claims 1 , 2-4, 6-7, 11, 12-14, 16-17, and 20,  above, and further in view of Zaner et al. (hereinafter “Zaner”) (US 2006/0168544 A1).      


Regarding claim 10, Gautam , ELIAS, and Ramanathan disclose the storage device of claim 3. 

         Gautam in view of   ELIAS and  in view of  Ramanathan do not disclose further including providing a sixth UI control for facilitating sharing a portion of the UI display screen. 

        YAMAZOE discloses further including providing a sixth UI control for facilitating sharing a portion of the UI display screen ( module 162 is enabling an operator to share screen device 121 ( Ramanathan,[0036]); Fig.2).   



     
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455